Title: Commission of Albert Gallatin, John Quincy Adams, and James A. Bayard, [17 April] 1813
From: Gallatin, Albert,Adams, John Quincy,Bayard, James A.,Madison, James
To: 


[17 April 1813]
Whereas his Imperial Majesty the Emperor of all the Russias, as the common friend of the United States and Great Britain, has offered them his mediation, with a view to the restoration of Peace and the establishment of permanent harmony between them; and the invitation having been accepted on the part of the United States in contemplation of a like acceptance on the part of Great Britain: Now be it known, That reposing special Trust and confidence in the Integrity, prudence and Abilities of Albert Gallatin, Secretary of the Treasury of the United States, John Quincy Adams, their Minister Plenipotentiary at the Court of His Imperial Majesty, and James A. Bayard, a Senator of the United States, I have appointed them joi⟨ntly⟩ and severally Envoys E⟨x⟩traordinary and Ministers Plenipotentiary of the United States, to repair to St Petersburg in Russia, with authority to meet, under the said mediation, a Minister or Ministers, having like authority from the Government of Great Britain; and with him or them to negotiate and conclude a settlement of the subsisting differences, and a lasting peace and friendship between the United States and that power; transmitting the Treaty or Convention so to be concluded, for the ratification of the President of the United States, by and with the advice and consent of the Senate of the United States.
In testimony whereof I have caused the Seal of the United States to be hereunto affixed. Given under my hand at the City of Washington the 17th day of April A. D 1813, and of the Independence of the United States the Thirty Seventh.
(signed) James MadisonBy the President
(signed) Jas Monroe, Secy of State.
